

EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into by and between
iCardia Healthcare Corporation (the “Company”), and David Stanley (the
“Executive”), and will be effective as of the Effective Date (defined in
Paragraph 1(a) below).
 
In consideration of the mutual covenants and agreements set forth in this
Agreement and other good and valuable consideration the receipt of which is
hereby acknowledged, the Company and the Executive agree as follows:
 
1.  Employment.
 
(a)  Effectiveness. The Company hereby employs the Executive and the Executive
hereby agrees to be employed by the Company upon the terms and subject to the
conditions contained in this Agreement, effective January 1, 2006 (such day
being the “Effective Date”).
 
(b)  Term. The term of employment of the Executive by the Company pursuant to
this Agreement (the “Employment Period”) shall commence as of the Effective Date
and, except as otherwise set forth in Paragraph 4, shall end on the third
anniversary of the Effective Date. Upon the expiration of the Employment Period,
the term of employment may be renewed on terms mutually agreeable to the parties
(a “Renewal Term”).
 
2.  Position and Duties.
 
(a)  Positions. The Company shall employ the Executive during the Employment
Period in the position of President and Chief Executive Officer of the Company
and shall elect the Executive to serve as Chairman of the Board of Directors
(the “Board”) of the Company. The Executive shall report directly to the Board.
 
(b)  Responsibilities. During the Employment Period, the Executive shall have
primary responsibility and authority (subject to the terms of this Agreement)
for the long-term planning, strategic direction, general management,
administration and day-to-day operations of the Company's business, including,
but not limited to: personnel selection and termination; compensation levels and
titles for all employees; recruiting and training; allocation of resources and
time management; customer selection and rejection; and accounting, billing and
invoicing standards and policies. The Executive shall perform his duties
hereunder in a competent and professional manner, faithfully and to the best of
his abilities, and shall devote substantially all of his business time to the
performance of his duties hereunder. Notwithstanding the foregoing, the
Executive may (i) engage in various professional, charitable, civic, community,
religious or other activities, and (ii) manage his personal investments or
financial affairs, provided neither such activities nor management significantly
interfere with the performance of the Executive’s business duties hereunder.
 
Exhibit 10.1

Page 1 of 8 Pages

--------------------------------------------------------------------------------


 
3.  Compensation.
 
(a)  Annual Base Salary. The Company shall pay the Executive a base salary at a
rate of not less than $160,000 per annum (“Base Salary”), payable in accordance
with the Company’s regular payroll practices from time to time in effect. The
Board, in its sole discretion, may increase the Base Salary on an annual basis.
The Base Salary shall not be reduced, and the term Base Salary shall refer
hereafter to the Base Salary as it may be increased from time to time.
 
(b) Bonus. The Company agrees to provide the Executive an annual targeted bonus
of fifteen (15%) to forty percent (40%) of the Base Salary, based upon
performance criteria to be mutually agreed upon by the Executive and the Board.
Bonuses for each fiscal year will be payable within 30 days after completion of
the audit of the Company’s financial statements for that fiscal year. For the
first year of this Agreement, Executive shall receive a minimum bonus of $40,000
(25%) guaranteed by the Company, and paid out monthly or quarterly. In the event
that Executive’s employment terminates pursuant to Paragraphs 4(d) or 4(f)
during a fiscal year, the bonus for that fiscal year will be the targeted bonus
for such fiscal year, payable within 30 days of such termination.


(c) Options. The Company will grant 240,000 options to the Executive on the
Effective Date. All options will be issued under the Company’s Long-Term
Incentive Plan, a copy of which has been provided to Executive. The options will
carry a purchase price of $.50 per share. Those options will vest as follows:
Twenty-five percent (25%) of the shares subject to the option will vest on the
first anniversary of the grant date. The remainder of the options shall vest on
a monthly basis, beginning on the last day of the first month coincident with
the first anniversary of the date of grant and ending on the last day of the
month preceding the third anniversary of the grant date; provided, however, the
options will vest immediately upon termination of employment by Executive for
“Good Reason” as described in Section 4(d).


(d) Benefits. During the Employment Period, the Company shall:
 
(i)  include the Executive in such perquisites as the Company may establish from
time to time that are commensurate with his position, including, but not limited
to providing the Executive with an automobile allowance of $600.00 per month.
 
(ii)  provide the Executive with four (4) weeks paid vacation per fiscal year of
the Company.
 
(iii)  permit the Executive to participate in such other various fringe benefit
programs, policies and plans which the Company may establish and maintain for
its executive employees, including, but not limited to, group life insurance,
short-term and long-term disability insurance, savings, pension, retirement,
401(k) or profit sharing plans, subject to the terms of such programs, policies
or plans.
 
Exhibit 10.1

Page 2 of 8 Pages

--------------------------------------------------------------------------------


 
(e) Expense Reimbursement. During the Employment Period, the Company shall pay
or reimburse the Executive for all reasonable business-related expenses incurred
by him in the performance of his duties hereunder. The Executive shall submit
appropriate invoices for all expenses for which he seeks reimbursement. The
Company will reimburse the Executive for all such expenses upon the presentation
by him of an itemized account of such expenditures, together with supporting
receipts and other appropriate documentation.
 
4.  Termination of Employment. The Executive’s services shall terminate upon the
first to occur of the following events:
 
(a)  Upon the expiration of the Employment Period without the written agreement
of both parties to renew the term. If the Company does not renew the term of
employment, Executive shall be entitled to the continuation of his Base Salary
plus the bonus amount as described in section 3(b) for a period of time equal to
six months (the “Salary Continuation Period”). The amount due hereunder shall be
payable in accordance with the Company’s payroll policy from time to time in
effect. The Executive shall also, during the Salary Continuation Period, be
entitled to the continuation of all benefits set forth in Paragraph 3(d) of this
Agreement.
 
(b)  Upon the Executive’s date of death or the date the Executive is given
written notice that he has been determined to be disabled by the Company. The
Executive shall be deemed to be “disabled” if he is unable, even with reasonable
accommodation, to perform regularly his duties hereunder by reason of illness or
incapacity for a period of more than six (6) months, whether or not consecutive,
in any twelve (12) month period. A termination of the Executive's employment by
the Company for disability shall be communicated to the Executive by written
notice and shall be effective on the thirtieth (30th) calendar day after receipt
of such notice by the Executive, unless the Executive returns to full-time
performance of his duties before such thirtieth (30th) calendar day.
 
(c)  On the date the Company provides the Executive with written notice that he
is being terminated for “Cause.” For purposes of this Agreement, Cause shall
mean (i) the Executive’s admission, confession, plea of “guilty” or “no contest”
to or conviction in a court of law of any felony involving misuse or
misappropriation of money or other property, (ii) a willful act by the
Executive, which constitutes gross misconduct or fraud, or (iii) a material and
willful breach by the Executive of the duties and responsibilities of the
Executive hereunder (other than as a result of incapacity due to physical or
mental illness) or any willful breach by the Executive of any material term of
this Agreement, in each case if such breach is not cured within thirty (30)
calendar days after written notice thereof to the Executive by the Company. No
act or failure to act on the part of the Executive shall be considered “willful”
unless it is done, or omitted to be done, by the Executive in bad faith or
without reasonable belief that his action or omission was in the best interests
of the Company. A termination of the Executive’s employment for Cause shall be
effected in accordance with the following procedures. The Company shall give the
Executive written notice (“Notice of Cause for Termination”) of its intention to
terminate the Executive’s employment for Cause, setting forth in reasonable
detail the specific conduct of the Executive that it considers to constitute
Cause and the specific provision(s) of this Agreement on which it relies, and
stating the date, time and place of the Board Meeting for Cause. The “Board
Meeting for Cause” means a meeting of the Board at which the Executive’s
termination for Cause will be considered, that takes place not less than ten
(10) and not more than twenty (20) business days after the Executive receives
the Notice of Cause for Termination. The Executive shall be given an
opportunity, together with counsel, to be heard at the Board Meeting for Cause.
The Executive’s termination for Cause shall be effective when and if a
resolution is duly adopted at the Board Meeting for Cause by a two-thirds vote
of the entire membership of the Board of the Company, stating that in the good
faith opinion of the Board of the Company, the Executive conducted himself as
described in the Notice of Cause for Termination, and that such conduct
constitutes Cause under this Agreement.
 
Exhibit 10.1

Page 3 of 8 Pages

--------------------------------------------------------------------------------


 
(d)  On the date the Executive terminates his employment for “Good Reason.” For
purposes of this Agreement, “Good Reason” means:
 
(i)  the assignment to the Executive of any duties materially inconsistent in
any respect with Paragraph 2 of this Agreement, or any other action by the
Company that results in a diminution in the Executive’s position, authority,
duties or responsibilities, other than an isolated, insubstantial and
inadvertent action that is not taken in bad faith and is remedied by the Company
within thirty (30) days after receipt of notice thereof from the Executive;
 
(ii)  any breach of this Agreement by the Company that is not remedied by the
Company within thirty (30) days after receipt of notice thereof from the
Executive;
 
(iii)  any failure by the Company to comply with any provision of Paragraph 3 of
this Agreement, other than an isolated, insubstantial and inadvertent failure
that is not taken in bad faith and is remedied by the Company within thirty (30)
days after receipt of notice thereof from the Executive;
 
(iv)  any purported termination of the Executive’s employment by the Company for
a reason or in a manner not expressly permitted by this Agreement; or
 
(v)  the resignation by the Executive following a "Change in Control”. A "Change
in Control" shall be deemed to occur on the earliest of (a) the completion of
the acquisition by any entity, person, or group (other than Primedical
International, Inc. (“Primedical”) and/or any subsidiary directly or indirectly
owned or controlled by Primedical or any such subsidiary) (the “Primedical
Group”) of beneficial ownership, as that term is defined in Rule 13d-3 under the
Securities Exchange Act of 1934, of more than 50% of the outstanding capital
stock of the Company entitled to vote for the election of directors ("Voting
Stock"); (b) the consummation by any entity, person, or group (other than a
member of the Primedical Group) of a tender offer or an exchange offer for more
than 50% of the outstanding Voting Stock of the Company; (c) the effective time
of (1) a merger or consolidation of the Company with one or more corporations
(other than a member of the Primedical Group) as a result of which the holders
of the outstanding Voting Stock of the Company immediately prior to such merger
hold less than 50% of the Voting Stock of the surviving or resulting
corporation, or (2) a transfer of substantially all of the property or assets of
the Company other than to a member of the Primedical Group; and (d) the election
to the Board, without the recommendation or approval of the incumbent Board, of
directors constituting a majority of the number of directors of the Company then
in office.
 
Exhibit 10.1

Page 4 of 8 Pages

--------------------------------------------------------------------------------


 
A termination of employment by the Executive for Good Reason shall be
effectuated by giving the Company written notice (“Notice of Termination for
Good Reason”) of the termination within three (3) months of the event
constituting Good Reason (six (6) months in the event of a Change in Control),
setting forth in reasonable detail the specific conduct of the Company that
constitutes Good Reason and the specific provisions of this Agreement on which
the Executive relies. A termination of employment by the Executive for Good
Reason shall be effective on the fifth (5th) business day following the date
when the Notice of Termination for Good Reason is given, unless the notice sets
forth a later date (which date shall in no event be later than thirty (30)
business days after the notice is given).
 
(e)  On the date the Executive terminates his employment for any reason (other
than for Good Reason as defined in Paragraph 4(d)), provided that the Executive
shall give the Company thirty (30) days written notice prior to such date of his
intention to terminate this Agreement.
 
(f)  On the date the Company terminates the Executive’s employment for any
reason, other than a reason otherwise set forth in this Paragraph 4, provided
that the Company shall give the Executive thirty (30) days written notice prior
to such date of its intention to terminate this Agreement.
 
5.  Consequences of Termination of Employment Period. If the Executive’s
services are terminated pursuant to Paragraph 4, the Executive shall be entitled
to the continuation of his salary through his final date of active employment,
plus any accrued but unused vacation pay. The Executive also shall be entitled
to any benefits mandated under the Consolidated Omnibus Budget Reconciliation
Act of 1985 (COBRA) or required under any death, insurance or retirement plan,
program or agreement provided by the Company to which the Executive is a party
or in which the Executive is a participant including, but not limited to, any
short term or long term disability plan or program, if applicable. In addition
to the salary and benefits set forth above, if the Executive’s employment is
terminated prior to the end of the Employment Period, other than pursuant to
Paragraph 4(b), 4(c) or 4(e), the Executive (or his estate which shall receive
all payments otherwise owed to the Executive hereunder) shall (A) vest in any
options otherwise unvested under Paragraph 3(c) and (B) shall be entitled to the
continuation of his Base Salary plus the bonus amount as described in section
3(b) for a period of time equal to six months (the “Salary Continuation
Period”). The amount due hereunder shall be payable in accordance with the
Company’s payroll policy from time to time in effect. The Executive shall also,
during the Salary Continuation Period, be entitled to the continuation of all
benefits set forth in Paragraph 3(d) of this Agreement.
 
Exhibit 10.1

Page 5 of 8 Pages

--------------------------------------------------------------------------------


 
6.  Confidentiality and Non Competition.  Confidential Information shall be
exchanged between the parties in the course of this agreement and as such shall
remain at all times the property of the Company. Except as expressly permitted
by the terms of this Agreement, the Executive shall not disclose the Company’s
Information to any third party outside the due course of business unless
previously agreed in writing by the Company or required to do so by law. The
Executive does not acquire any rights to the Information disclosed to it under
this Agreement, shall not use it for any purpose other than the Agreed Purpose
and shall use the same degree of care as it uses to protect its own strictly
confidential information to prevent the unauthorized use, dissemination or
publication of the Company’s Information.
 
During the Non-Compete Period (as defined below), the Executive will not, either
directly or indirectly, solely or jointly with any other individual or
individuals or entity or entities, whether or not engaged in business for
profit, as a consultant, advisor, individual proprietor, partner, shareholder,
member, director, manager, officer, joint venturer, investor, lender or in any
other capacity, compete with iCardia.
 
“Non-Compete Period” means the period commencing on the date of signature of
this Agreement, and continuing through for a one (1) year period immediately
following the termination or expiration of this agreement. Should this Agreement
be terminated prior to the first anniversary of the Effective Date, then the
Non-Compete Period shall in such case be reduced to a period of six (6) months
following termination of this agreement.


7.  Federal and State Withholding. The Company shall deduct from the amounts
payable to the Executive pursuant to this Agreement the amount of all required
federal and state withholding taxes in accordance with the Executive’s Form W-4
on file with the Company and all applicable social security and Medicare taxes.
 
8.  Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed to have been duly given when
personally delivered or five (5) days after deposit in the United States mail,
certified and return receipt required, postage prepaid, addressed: (a) if to the
Executive, to the most recent address then shown on the employment records of
the Company, and if to the Company, to Herbert Ochtman, Primedical International
Inc., 239 Bradley Street, New Haven, CT 06510 or (b) to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notices of change of address shall be effective only upon receipt.
 
9.  Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is determined to be invalid, illegal or
unenforceable in any respect under applicable law or rule in any jurisdiction,
such invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision of this Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.
 
Exhibit 10.1

Page 6 of 8 Pages

--------------------------------------------------------------------------------


 
10.  Entire Agreement. This Agreement and the agreements referenced herein
constitute the entire agreement and understanding between the parties and
supersede and preempt any prior understandings, agreements or representations by
or between the parties, written or oral, which may have related in any manner to
the subject matter hereof.
 
11.  Successors and Assigns. This Agreement shall be enforceable by the
Executive and the Executive’s heirs, executors, administrators and legal
representatives, and by the Company and its successors and permitted assigns.
Any successor or permitted assign of the Company shall be required to assume by
instrument delivered to the Executive the liabilities of the Company hereunder.
This Agreement shall not be assigned by the Company other than to a successor
pursuant to a merger, consolidation, reorganization or transfer of all or
substantially all of the capital stock or assets of the Company.
 
12.  Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Illinois, without reference to its
conflict of law provisions.
 
13.  Dispute Resolution. Any and all disputes between the parties arising under
this Agreement initially shall be referred by the parties to non-binding
mediation for resolution. If such mediation is unsuccessful in resolving any
such dispute, the parties agree to submit the dispute to final and binding
arbitration. The arbitration shall be administered by and conducted pursuant to
the JAMS Employment Arbitration Rules and Procedures. The decision of the
arbitrator(s) shall be final and may be recorded as a judgment in a court of
competent jurisdiction. The arbitrator shall have no authority to add to,
modify, change or disregard any lawful term of this Agreement. Any decision by
the arbitrator must be supported by findings of fact and conclusions of law. The
arbitrator’s findings of fact must be supported by substantial evidence on the
record as a whole and the conclusions of law and any remedy must be consistent
with and provided for under the laws of the State of Illinois or federal law.
 
14.  Amendment and Waiver. The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and the Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement. A waiver of a breach on any one occasion will not be construed as a
waiver of any other breach.
 
15.  Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.
 
16.  Indemnification. To the fullest extent permitted by law, the Company agrees
to indemnify the Executive against, and to hold the Executive harmless from any
and all claims, lawsuits, losses, damages, assessments, penalties, expenses,
costs and liabilities of any kind or nature, including without limitation, court
costs and attorneys’ fees, which the Executive may sustain directly as a result
of, or in connection with, the Company’s breach or violation of any provision of
this Agreement or any other act or omission by the Company or its employees or
any suit or other proceeding brought by a third party (including but not limited
to governmental or regulatory agencies or bodies) in connection with the
foregoing or in connection with any act or omission of the Executive while he
was employed or serves as an officer or director of the Company or any affiliate
thereof, unless such claim, lawsuit, loss, damage, assessment, penalty, expense,
cost or liability is the result of the Executive’s gross negligence or willful
misconduct.
 
Exhibit 10.1

Page 7 of 8 Pages

--------------------------------------------------------------------------------


 
17.  Attorneys’ Fees. The Company agrees to reimburse the Executive for
attorney’s fees and expenses incurred by the Executive in connection with the
negotiation, preparation, and review of this Agreement. In addition, the Company
agrees to pay all legal fees and related expenses (including the costs of
experts, evidence and counsel) incurred by the Executive as they become due as a
result of the Executive seeking to obtain or enforce any right or benefit set
out in this Agreement or by any other plan or arrangement maintained by the
Company under which the Executive may be entitled to receive benefits.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
iCardia Healthcare Corporation
   
EXECUTIVE:
               
By:  /s/ Harry L. Platt
   
/s/ David Stanley

--------------------------------------------------------------------------------

Its: Chief Executive Officer
   

--------------------------------------------------------------------------------

David Stanley

 
Exhibit 10.1

Page 8 of 8 Pages

--------------------------------------------------------------------------------


 